Title: Thomas Jefferson to José Corrêa da Serra, 26 April 1816
From: Jefferson, Thomas
To: Corrêa da Serra, José


          
            Dear Sir
            Poplar Forest April 26. 16.
          
          Your favor of Mar. 29. was recieved just as I was setting out for this place. I brought it with me to be answered hence. since you are so kind as to interest yourself for Capt Lewis’s papers, I will give you a full statement of them.
          1. ten or twelve such pocket volumes, Marocco bound, as that you describe, in which, in his own hand writing, he had journalised all occurrences, day by day, as he travelled. they were small 8vos and opened at the end for more convenient writing. every one had been put into a separate tin case, cemented to prevent injury from wet. but on his return the cases, I presume, had been taken from them, as he delivered me the books uncased. there were in them the figures of some animals drawn with the pen while on his journey. the gentlemen who published his travels must have had these MS. volumes, and perhaps now have them, or can give some account of them.
          2. Descriptions of animals and plants. I do not recollect whether there was such a book or collection of papers, distinct from his journal; altho’ I am inclined to think there was one: because his travels as published, do not contain all the new animals of which he had either descriptions or specimens. mr Peale, I think, must know something of this, as he drew figures of some of the animals for engraving, and some were actually engraved. perhaps Conrad, his bookseller, who was to have published the work, can give an account of these.
          3. Vocabularies. I had myself made a collection of about 40. vocabularies of the Indians on this side the Missisipi, and Capt Lewis was instructed to take those of every tribe beyond, which he possibly could. the intention was to publish the whole, and leave the world to search for affinities between these and the languages of Europe and Asia. he was furnished with a number of printed vocabularies of the same words and form I had used, with blank spaces for the Indian words. he was very attentive to this instruction, never missing an opportunity of taking a vocabulary. after his return, he asked me if I should have any objection to the printing his separately, as mine were not yet arranged as I intended. I assured him I had not the least; and I am certain he contemplated pri their publication. but whether he had put the papers out of his own hand or not, I do not know. I imagine he had not: and it is probable that Doctr Barton, who was particularly curious on this subject, and published on it occasionally, would willingly recieve and take care of these papers after Capt Lewis’s death, and that they are now among his papers.
          4. his observations of longitude and latitude. he was instructed to send these to the war-office, that measures might be taken to have the calculations made. whether he delivered them to the war-office, or to Dr Patterson, I do not know; but I think he communicated with Dr Patterson concerning them. these are all-important: because altho’, having with him the Nautical almanacs, he could & did calculate some of his latitudes, yet the longitudes were taken merely from estimates by the log-line, time and course. so that it is only as to latitudes that his map may be considered as tolerably correct; not as to it’s longitudes.
          5. his Map. this was drawn on sheets of paper, not put together, but so marked that they could be joined together with the utmost accuracy; not as one great square map, but ramifying with the courses of the rivers. the scale was very large, and the sheets numerous, but in perfect preservation. this was to await publication, until corrected by the calculations of longitude and latitude. I examined these sheets myself minutely, as spread on a floor, and the originals must be in existence, as the Map published with his travels must have been taken from them.
          
          These constitute the whole. they are the property of the government, the fruits of the expedition undertaken at such expence of money and risk of valuable lives. they contain exactly the whole of the information which it was our object to obtain for the benefit of our own country and of the world. but we were willing to give to Lewis and Clarke whatever pecuniary benefits might be derived from the publication, and therefore left the papers in their hands, taking for granted that their interests would produce a speedy publication, which would be better if done under their direction. but the death of Capt Lewis, the distance and occupations of General Clarke, and the bankruptcy of their bookseller, have retarded the publication, and rendered necessary that the government should attend to the reclamation & security of the papers. their recovery is now become an imperious duty. their safest deposit as fast as they can be collected, will be the Philosophical society, who no doubt will be so kind as to recieve and preserve them, subject to the orders of government; and their publication, once effected in any way, the originals will probably be left in the same deposit. as soon as I can learn their present situation, I will lay the matter before the government to take such order as they think proper.as to any claims of individuals to these papers, it is to be observed that, as being the property of the public, we are certain neither Lewis nor Clarke would undertake to convey away the right to them, and that they could not convey them, had they been capable of intending it. yet no interest of that kind is meant to be disturbed, if the individualsindividual can give satisfactory assurance that he will promptly & properly publish them. otherwise they must be restored to the government; & the claimant left to settle with those on whom he has any claim.my interference will, I trust, be excused, not only from the portion which every citizen has in whatever is public, but from the peculiar part I have had in the design and execution of this expedition.
          To you, my friend, apology is due for involving you in the trouble of this enquiry. it must be found in the interest you take in whatever belongs to science, and in your own kind offers to me of aid in this research. be assured always of my affectionate friendship and respect.
          Th: Jefferson
        